t c no united_states tax_court estate of eleanor r gerson deceased allan d kleinman executor petitioner v commissioner of internal revenue respondent docket no filed date g created the benjamin gerson trust which became irrevocable when g died in the trust provided for the creation of a marital trust the trust for the benefit of g’s wife d the trust conferred upon d a general_power_of_appointment over the trust property d died in date and left a will under which she exercised the power_of_appointment in favor of her grandchildren r determined that the transfer to d’s grandchildren was subject_to generation-skipping_transfer gst tax p contends sec_26 b i gst tax regs is invalid and the transfer is excepted from gst tax under sec b a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2731 held sec_26_2601-1 gst tax regs is a reasonable and valid interpretation of sec b a of the tax_reform_act_of_1986 because it harmonizes with the plain language of the statute its origin and its purpose held further r’s determination that the disputed transfer is subject_to gst tax is sustained mark a phillips and jeffry l weiler for petitioner stephen j neubeck for respondent opinion haines judge respondent issued a notice_of_deficiency to the estate of eleanor r gerson the estate determining a deficiency of dollar_figure in federal generation-skipping_transfer gst tax the sole issue before the court concerns the validity of sec_26_2601-1 gst tax regs which provides that the grandfather exception to the gst tax set forth in section b a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 hereinafter tra section b a does not except from gst tax a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer for purposes of federal estate or gift_tax we hold the regulation is valid and we sustain respondent’s determination that the disputed transfer is subject_to gst tax unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background this case was submitted to the court fully stipulated pursuant to rule the parties’ stipulation of facts with attached exhibits is incorporated herein by this reference eleanor r gerson decedent died testate on date at the time of her death decedent was domiciled in cleveland heights ohio allan d kleinman was duly appointed executor of decedent’s estate by the probate_court for cuyahoga city ohio at the time the petition was filed mr kleinman was a resident of cuyahoga county ohio and in his capacity as executor had a mailing address of public square suite cleveland ohio decedent married benjamin s gerson mr gerson on date and remained married to him until his death on date decedent and mr gerson had four children and five grandchildren on date mr gerson as grantor executed a revocable_trust agreement the benjamin gerson trust on date shortly before his death mr gerson amended the benjamin gerson trust for the last time the third amendment upon mr gerson’s death on date the benjamin gerson trust as amended became irrevocable article iii paragraph a of the benjamin gerson trust as amended provided for the division of the trust corpus into three trusts one of those trusts trust a was a marital trust for the benefit of decedent article iii paragraph b of the benjamin gerson trust as amended provided for the distribution of the income and principal of trust a specifically paragraph b of article iii provided upon the death of my said wife the balance remaining in trust a including any income therein received by the trustee from the time of the last income payment and the date of death of my said wife shall be distributed by the trustee to such person or persons and in such share or shares in trust or otherwise as my said wife shall by her last will and testament or codicil thereto appoint by specific reference thereto it is my intention that my said wife shall have an unlimited testamentary_power_of_appointment in respect of the whole of trust a including the power to appoint the same in favor of her own estate the parties agree that this provision of the benjamin gerson trust as amended conferred upon decedent a general_power_of_appointment as that term is defined in sec_2041 the accounting_records maintained by national city bank as trustee of the benjamin gerson trust reflect that no additions were made to the corpus of trust a after date on date decedent executed her will and as grantor a revocable_trust agreement the eleanor gerson trust on date shortly before her death decedent amended and restated the eleanor gerson trust as of her death on date decedent was survived by her four children and her five grandchildren item i paragraph c of the decedent’s will provided under the terms of a certain trust agreement dated date entered into between my spouse benjamin s gerson and national city bank trustee as modified by my spouse’s third amendment to said trust agreement dated date specifically at paragraph b of article iii thereof i am granted a general power to appoint at the time of my death the property held in trust a of my said spouse’s trust agreement i hereby exercise said power_of_appointment and direct that all property subject thereto shall be allocated to national city bank trustee or any successor thereto under my said amended and restated revocable_trust agreement to be administered pursuant to the terms of article iii thereof the grandchildren’s trust for the benefit of my grandchildren and more remote descendants article iii of the eleanor gerson trust established the grandchildren’s trust under the terms of the grandchildren’s trust the corpus of the trust was divided into five equal shares for the benefit of each of her grandchildren two of decedent’s grandchildren received their shares outright the shares allocated to the other three grandchildren were held in trust for their respective benefit to be transferred outright to such grandchild upon the earlier of the grandchild’s reaching the age of or the twenty-first anniversary of decedent’s death less one day decedent’s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date along with a form 8275-r regulation disclosure statement indicating it was taking a position contrary to sec_26 b i gst tax regs the corpus of trust a as of the date of decedent’s death is listed as item on schedule h of the estate’s return and is valued at dollar_figure the estate’s return reported a gross_estate in the amount of dollar_figure and federal estate_tax in the amount of dollar_figure as indicated respondent issued a statutory_notice_of_deficiency to decedent’s estate a timely petition for redetermination was filed with the court challenging respondent’s determination discussion the parties do not dispute that a transfer from decedent directly to her grandchildren skipping over decedent’s children normally would be subject_to gst as discussed in detail below the dispute in this case centers on the transitional relief provided by the grandfather exception to the gst tax set forth in tra section b a and the validity of sec_26_2601-1 gst tax regs the regulation provides that a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under federal estate and or gift_tax provisions is not a transfer under a_trust that is eligible for transitional relief from gst tax under tra section b a to frame the issue properly we briefly outline the gst tax provisions review pertinent caselaw that preceded the promulgation of sec_26_2601-1 gst tax regs examine the regulation and the circumstances surrounding its promulgation and summarize the parties’ positions i the generation-skipping_transfer_tax the current version of the gst tax set forth in sections was enacted under tra in which congress substantively modified and retroactively repealed an earlier gst tax regime enacted in the gst tax generally is imposed on transfers whether outright or in trust to transferees who are at least two generations below the generation of the transferor sec_2611 sec_2613 the public policy underlying the gst tax is to bring uniformity and consistency to federal transfer_taxes estate gift and generation-skipping by imposing a transfer_tax upon all transfers whether directly to an immediate succeeding generation or to generations further removed from the transferor see peterson marital trust v commission78_f3d_795 2d cir affg 102_tc_790 h rept pincite 1986_3_cb_1 a generation-skipping_transfer is defined to include a taxable_distribution a taxable_termination and a direct_skip sec_2611 a direct_skip means a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person sec_2612 a skip_person means a natural_person assigned to a generation which is two or more generations below the generation of the transferor or a_trust if all interests in such the first generation-skipping_transfer_tax was enacted as part of the tax reform act of publaw_94_455 sec stat trust are held by skip persons sec_2613 and in the case of a direct_skip other than a direct_skip from a_trust liability for gst tax falls on the transferor sec_2603 the term transferor means the decedent in the case of any property subject_to federal estate_tax sec_2652 the flush language of sec_2652 provides that an individual shall be treated as transferring any property with respect to which such individual is the transferor as a general_rule if a decedent holds a general_power_of_appointment over property at death the value of such property is included in the decedent’s gross_estate for federal estate_tax purposes under sec_2041 with exceptions not pertinent to our discussion a general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 gst tax generally applies to any generation-skipping_transfer made after date tra sec a however tra section b a provides special transitional rules or grandfather provisions excepting certain transfers from the reach of the gst tax tra section b a provides it follows that a decedent who dies holding a general_power_of_appointment over property is treated as the transferor of that property for purposes of gst tax see bittker lokken federal taxation of income estates gifts par pincite to 2d ed b special rules -- exceptions --the amendments made by this subtitle shall not apply to-- a any generation-skipping_transfer under a_trust which was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added date apparently was selected as the effective date for irrevocable trusts because the house_committee_on_ways_and_means held a markup session on these matters on date see staff of the joint comm on taxation 99th cong tax reform proposals in connection with committee on ways and means markup jcs-44-85 date ii caselaw before sec_26_2601-1 gst tax regs discussed below was promulgated this court and others opined on the applicability of the transitional or effective date provisions of tra section b a a peterson marital trust v commissioner in peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir we were asked to decide the validity of a regulation which provided that the lapse of a general_power_of_appointment resulted in a constructive_addition to the trust after the effective date of the gst tax in that case e norman peterson died in and left a will providing for the creation of a marital trust under which his wife mrs peterson was entitled to receive all of the income and to withdraw one-half of the trust principal during her lifetime mrs peterson also was given a testamentary general_power_of_appointment over the corpus of the marital trust under mr peterson’s will if mrs peterson did not exercise her power_of_appointment the trust principal would be set_aside in equal shares for mr peterson’s grandchildren mrs peterson did not exercise her right to withdraw from the principal of the trust and she did not exercise her general_power_of_appointment over the trust corpus except as to an amount necessary to pay estate_tax attributable to the trust as a result at the time of mrs peterson’s death most of the trust property passed to mr peterson’s grandchildren the commissioner determined the transfers to mr peterson’s grandchildren were subject_to gst tax the peterson marital trust the taxpayer challenged the commissioner’s determination and asserted the transfers qualified for transitional relief from gst under tra section b a the taxpayer argued because the marital trust was irrevocable on date the subsequent transfers from that trust upon mrs peterson’s death are exempt from the gst tax peterson marital trust v commissioner t c pincite the commissioner maintained the taxpayer was not eligible for transitional relief under tra section b a because the lapse of mrs peterson’s general_power_of_appointment resulted in a constructive_addition of corpus to the trust after date within the meaning of the statute the commissioner relied upon sec_26_2601-1 temporary gst tax regs fed reg date amended by fed date the taxpayer in turn asserted the temporary_regulation was invalid on the ground it was contrary to the plain meaning of tra section b a upon review of the matter we initially observed tra section b a did not define the term added to the trust and neither the provision nor its legislative_history contained any specific guidance whether a lapse of a general_power_of_appointment constituted a constructive_addition to the corpus of a_trust peterson marital trust v commissioner t c nevertheless we gleaned from the effective date provisions a congressional intention to grandfather certain irrevocable trusts to protect the reliance interests of trust settlors who established trusts before the new gst tax regime was introduced id pincite we elaborated on this point as follows the effective date rules of tra section b a were apparently intended to grandfather sec_26_2601-1 temporary gst tax regs fed reg date provided in pertinent part where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust trusts that were irrevocable prior to the date the house ways_and_means_committee began consideration of the bill containing the gst tax provisions the most logical explanation for this grandfather_clause is to protect the reliance interests of trust settlors who established irrevocable trusts prior to the legislative introduction of the gst tax regime eventually enacted by tra see 959_f2d_268 d c cir 684_f2d_597 8th cir as a corollary to its protection of reliance interests the grandfather_clause does not apply to transfers made out of corpus added to the grandfathered trust after date tra sec b a unlike a person who has irrevocably transferred money to a_trust prior to the grandfathering date a person who effects a transfer of corpus to a grandfathered trust after that date is aware of or should be aware of the effects of the gst tax absent a restriction on post-grandfather-date transfers an individual could utilize an existing grandfathered trust as a vehicle for passing additional_amounts to skip persons free of gst tax even though these additional_amounts had not been irrevocably committed to such a transfer as of date such a result would be contrary to the reliance purpose underlying the grandfather_clause sec_26_2601-1 temporary gst tax regs supra is consistent with the reliance purpose underlying tra section b a and is therefore valid a person who holds a general_power_of_appointment over trust property maintains control_over the ultimate disposition of that property and is in practical effect in a position similar to the actual owner of the property 101_tc_44 supplemented by tcmemo_1994_221 this is the rationale underlying the inclusion of such property in the gross_estate of the holder of the power for purposes of the federal estate_tax id mrs peterson as the holder of a testamentary general_power_of_appointment maintained effective_control over the disposition of the property in the marital trust until her death in had she chosen to do so mrs peterson could have exercised the general_power_of_appointment to cause the trust property to be distributed to persons other than the grandchildren's trusts thereby avoiding a generation- skipping transfer accordingly as of the date grandfather date the corpus of the trust was not irrevocably required to be distributed to the grandchildren’s trusts id pincite emphasis added fn ref omitted consistent with the foregoing we held the temporary_regulation which established that a lapse of a general_power_of_appointment would result in a constructive_addition to a_trust was a reasonable and valid interpretation of tra section b a and the transfers to mr peterson’s grandchildren were subject_to gst tax the taxpayer appealed this court’s decision to the court_of_appeals for the second circuit in affirming our decision the court_of_appeals emphasized tra section b a must be interpreted in proper context peterson marital trust v commissioner f 3d pincite the court_of_appeals observed the exercise release or lapse of a general_power_of_appointment is viewed as essentially identical to outright ownership of the underlying property by the power holder for purposes of federal estate_and_gift_taxes id pincite applying this ownership principle consistently in the context of the gst tax the court_of_appeals held that a transfer of property as the result of the lapse of a general_power_of_appointment should be treated as if the power holder received and then added property to the trust within the meaning of tra section b a holding that the constructive_addition principle embodied in sec_26_2601-1 temporary gst tax regs supra was a reasonable construction of the statute the court_of_appeals rejected the taxpayer’s argument the word added in tra section b a should be interpreted according to its ordinary literal meaning thus requiring an actual increase in the size of the trust as opposed to a constructive_addition to the trust peterson marital trust v commissioner f 3d pincite the court_of_appeals also rejected the taxpayer’s argument the regulation in question was invalid because it did not comport with the purpose of the effective date provisions the taxpayer argued mrs peterson allowed her power_of_appointment to lapse in an innocent effort to honor her husband’s wishes and no elaborate legal maneuvers were employed in carrying out the transfers the court_of_appeals responded as follows the effective date rule was not enacted to allow taxpayers who in good_faith and without intent to evade taxes seek to continue benefitting from a tax advantage that congress has eliminated it was designed instead to protect those taxpayers who on the basis of pre-existing rules made arrangements from which they could not reasonably escape and which in retrospect had become singularly undesirable by giving mrs peterson a general_power_of_appointment over the trust mr peterson created an arrangement which was desirable under then-existing tax laws and which could be reworked completely should the laws change as they in fact did there is no reason to grandfather such a mutable arrangement and congress has given no indication that it wished to do so mr peterson did not tie himself or his heirs up at all he gave mrs peterson a power over the trust that was great enough to undo any harm that stemmed from reliance on the absence of a gst at the time the trust was created it is this fact that in the end not only gives additional support to the view that the treasury regulation on constructive additions is a reasonable one but also negates all of the taxpayer’s arguments that on policy grounds the exemption should apply in this case this understanding of the purpose behind the effective date rule is underscored by the other provisions of the rule first the rule provided that the gst would not apply to transfers made by wills that had been executed before the date of enactment of the gst date if the decedent died before date publaw_99_514 b b this exception ensured that an individual who did not have a reasonable_time between the enactment of the law and his death to alter his will would not be penalized by the new provision second the effective date rule allowed an exception for any individual who was ‘under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of his death ’ publaw_99_514 b c id pincite emphasis added b simpson v united_states in 183_f3d_812 8th cir revg and remanding 17_fsupp2d_972 w d mo the court_of_appeals for the eighth circuit addressed a factual scenario nearly identical to the instant case and held a transfer to grandchildren pursuant to the exercise of a general_power_of_appointment was eligible for transitional relief from gst tax under tra section b a the facts in simpson are as follows mr simpson died in and left a will creating a testamentary_trust primarily for the benefit of his wife mrs bryan the trust gave mrs bryan a general_power_of_appointment by will mrs bryan died in and left a will in which she exercised her power_of_appointment in favor of her grandchildren the commissioner determined the transfer to the grandchildren was subject_to gst tax and the district_court granted the commissioner’s motion for summary_judgment holding tra section b a did not apply to relieve the taxpayer of liability on appeal the court_of_appeals for the eighth circuit reversed holding the transfer to the grandchildren constituted a transfer under a_trust which was irrevocable on date within the plain meaning of the language of tra section b a the court_of_appeals stated trust a having been created by mr simpson’s will in was of course irrevocable on date was the transfer made by mrs simpson a transfer ‘under’ this trust we do not see how an affirmative answer can be avoided the power_of_appointment that made the transfer possible was created by the trust language has to mean something and the argument that this particular transfer was not ‘under’ trust a is simply untenable simpson v united_states supra pincite in so holding the court_of_appeals rejected the commissioner’s argument that the relevant action for purposes of tra section b a was mrs bryan’s exercise of her power_of_appointment after date in particular the court_of_appeals concluded the relevant action under the express language of tra section b a was whether the trust became irrevocable on or before date the court_of_appeals reasoned as follows the point is that when the trust was created and became irrevocable mrs bryan was given the authority under the law as it then existed to exercise her general_power_of_appointment in favor of anyone at all and to do so without subjecting the transfer to a gst tax such a tax then being far in the future this is the sort of reliance that the effective-date provision protects simpson v united_states supra pincite- as a final matter the court_of_appeals rejected the commissioner’s reliance on peterson marital trust distinguishing that case on the grounds it concerned the lapse of a power_of_appointment as opposed to the exercise of a power_of_appointment and the commissioner had relied upon a temporary treasury regulation in peterson marital trust whereas there was no regulation applicable to the transfer in dispute in the simpson case simpson v united_states f 3d pincite c bachler v united_states in 281_f3d_1078 9th cir revg and remanding 126_fsupp2d_1279 n d cal another case presenting a scenario nearly identical to the instant case the court_of_appeals for the ninth circuit followed the holding of the eighth circuit in simpson and held the disputed transfer to the bachler grandchildren was eligible for relief from the gst tax under tra section b a the disputed transfer in bachler occurred in and therefore the court_of_appeals declined to address the validity of sec_26_2601-1 gst tax regs discussed below which was not in effect until a later date iii sec_26_2601-1 gst tax regs we now turn to the regulation at issue in this case--a regulation that was amended in response to the eighth circuit’s decision in the simpson case sec_26_2601-1 gst tax regs originally was promulgated in and closely tracked the language of tra section b a the regulation stated in pertinent part b exceptions- irrevocable trusts- i in general the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation- skipping transfer under an irrevocable_trust if additions are made to the trust after date see t d 1996_1_cb_200 in date several months after the eighth circuit issued simpson the secretary proposed to amend sec_26 b i gst tax regs see fed reg date the treasury department’s notice of proposed rulemaking included a discussion and comparison of peterson marital trust and simpson and articulated the view that there was no substantive difference in the cases and simpson was wrongly decided see id pincite9 the proposed amendment was adopted and promulgated in final form on date see t d 2001_1_cb_452 sec_26_2601-1 gst tax regs now states in pertinent part b exceptions irrevocable trusts i in general the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date further the rule in the first sentence of this paragraph b i does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date in sum sec_26_2601-1 gst tax regs recites the general transitional rule set forth in tra section b a and excepts from the rule a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment if that transfer is treated as a taxable transfer by the power holder for purposes of federal estate or gift_taxes sec_26_2601-1 gst tax regs provides that the amended portion of the regulation is applicable on and after date iv the parties’ positions petitioner relies on the eighth and ninth circuit cases simpson and bachler for the proposition that the plain and unambiguous language of tra section b a except sec_5 we note that decedent last amended and restated the eleanor gerson trust on date some months after the secretary first proposed to amend the regulation in dispute the transfer in dispute from gst tax inasmuch as decedent’s exercise of her general_power_of_appointment under the benjamin gerson trust in favor of her grandchildren constituted a generation-skipping_transfer under a_trust that was irrevocable on date petitioner maintains sec_26 b i gst tax regs is an invalid attempt by the secretary to re-write the statute and to override the judicial construction of the statute’s plain language as petitioner sees it tra section b a was intended to protect the reliance interest of a grantor of a_trust that was irrevocable on date--that is congress intended such grantors could be assured any transfer from an irrevocable_trust would not be subjected to gst tax respondent maintains sec_26_2601-1 gst tax regs is a reasonable and valid interpretation of tra section b a respondent avers tra section b a is silent regarding the proper treatment of transfers from irrevocable trusts pursuant to the exercise of a general_power_of_appointment and sec_26_2601-1 gst tax regs reasonably fills the statutory gap relying on the second circuit opinion in peterson marital trust for the general in connection with this point petitioner contends tra sec b a was carefully drafted to except from the gst tax any transfer under a_trust that was irrevocable on date with one narrow exclusion for transfers made out of corpus added to the trust after date proposition the transitional relief provided in section b was intended to protect taxpayers who relying on pre- existing rules made arrangements from which they could not reasonably escape respondent asserts sec_26 b i gst tax regs is a reasonable interpretation of tra section b a in respondent’s view the regulation correctly focuses on whether a generation-skipping_transfer was mandated under a_trust that was irrevocable on date not as petitioner contends on whether the trust was irrevocable on date respondent reasons that because the disputed generation-skipping transfers in this case were not required or mandated under the trust but were made at the decedent’s election and pursuant to the exercise of a general_power_of_appointment under which decedent was deemed to be the owner of the property for purposes of the federal estate_tax the transfers are not eligible for exemption from the gst tax under tra section b a v analysis this case presents a question of first impression concerning the validity of sec_26_2601-1 gst tax regs we evaluate the validity of the regulation against the plain language of tra section b a its origin and its purpose our analysis is informed in part by caselaw interpreting the statute this case is appealable to the court_of_appeals for the sixth circuit which to our knowledge has not had occasion to address tra section b a or regulations related thereto we note at the outset that the secretary promulgated sec_26_2601-1 gst tax regs after the commissioner received an adverse decision from the eighth circuit in simpson in 545_us_967 ___ 125_sct_2688 the supreme court stated a court’s prior judicial construction of a statute trumps an agency construction otherwise entitled to chevron_deference only if the prior court decision holds that its construction follows from the unambiguous terms of the statute and thus leaves no room for agency discretion as previously discussed the eighth circuit based its holding in simpson on the plain meaning of the phrase transfer under a_trust contained in tra section b a whereas this court and the second circuit in peterson marital trust held that the same statute must be read in proper context where as here the secretary was confronted with what we consider conflicting judicial constructions of tra section b a we do not believe the supreme court’s statement in natl cable telecomm association curtailed the secretary’s discretion to promulgate the regulation in dispute or mandates a holding in this case that simpson trumps the regulation in dispute sec_26_2601-1 gst tax regs is a federal interpretative tax regulation promulgated under the general authority vested in the secretary by sec_7805 although entitled to considerable weight interpretative tax regulations are accorded less deference than legislative regulations issued under a specific grant of authority see 467_us_837 455_us_16 when this court reviews an interpretative tax regulation we generally apply the analysis set forth by the supreme court in natl muffler dealers association v united_states 440_us_472 under natl muffler dealers association an interpretative_regulation is valid if it implements a congressional mandate in a reasonable manner id pincite see united_states v vogel fertilizer co supra pincite quoting 389_us_299 in natl muffler dealers association v united_states supra pincite the supreme court stated in determining whether a particular regulation carries out the congressional mandate in a proper manner we look to see whether the regulation harmonizes with the plain language of the statute its origin and its purpose a regulation may have particular force if it is a substantially contemporaneous construction of the statute by those presumed to have been aware of congressional intent if the regulation dates from a later period the manner in which it evolved merits inquiry other relevant considerations are the length of time the regulation has been in effect the reliance placed on it the consistency of the commissioner’s interpretation and the degree of scrutiny congress has devoted to the regulation during subsequent re-enactments of the statute in chevron u s a inc v natural res def council inc supra the supreme court enunciated the following two-part analysis applicable to judicial review of an agency’s construction of a statute when a court reviews an agency's construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute chevron u s a inc v natural_resources defense council inc supra pincite fn refs and citations omitted in the case before us we conclude it is unnecessary to attempt to discern any substantive difference between natl muffler dealers association and chevron u s a inc because we conclude the result here would be the same under either standard see 126_tc_96 in evaluating the validity of sec_26_2601-1 gst tax regs we first consider whether congress has directly spoken to the precise question at issue inasmuch as tra section b a does not define the phrase transfer under a_trust we do not believe that congress has directly spoken to the precise question at issue here ie the proper treatment under the gst tax effective-date provisions of transfers effected pursuant to the exercise release or lapse of a general_power_of_appointment as previously discussed the eighth and ninth circuits in simpson and bachler respectively have held the plain language of tra section b a excepts from gst tax a generation-skipping_transfer effected pursuant to the exercise of a general_power_of_appointment under a_trust that was irrevocable on date we respectfully disagree with the holdings in these two cases instead we adhere to the view articulated by the second circuit in peterson marital trust that the words of tra section b a can only be given meaning in a particular context peterson marital trust v commissioner f 3d pincite consistent with natl muffler dealers association and chevron u s a inc we do not evaluate the validity of sec_26_2601-1 gst tax regs by examining the plain language of tra section b a in a vacuum--we also are obliged to consider the origin and purpose of the statute our review of the legislative_history of tra as it pertains to the question presented reveals two matters that warrant discussion first as we comprehend statements by the committee on ways and means the committee in h rept cf 9_f3d_1174 6th cir pincite c b vol pincite describing then-present law under the heading overview the committee understood the gst tax was imposed on a transfer from a_trust which specifically provided for distributions to a generation at least two generations removed from the grantor this viewpoint is reiterated in h rept pincite c b vol pincite under the heading generation assignment which states in pertinent part a generation-skipping_trust is a_trust having two or more generations of ‘beneficiaries’ who belong to generations which are ‘younger’ than the generation of the grantor of the trust significantly nothing in the committee reports suggests that when congress referred to transfers under a_trust it ever contemplated or considered a volitional generation-skipping_transfer arising from the exercise of a general_power_of_appointment as opposed to a specific transfer by the settlor to identified persons second in h rept supra pincite c b vol pincite the committee stated under the heading reasons for change the committee believes as it stated when the generation-skipping_transfer_tax originally was enacted in that the purpose of the three transfer_taxes gift estate and generation-skipping is not only to raise revenue but also to do so in a manner that has as nearly as possible a uniform effect this policy is best served when transfer_tax consequences do not vary widely depending on whether property is transferred outright to immediately succeeding generations or is transferred in ways that skip generations the bill accomplishes the committee’s goal of simplified administration while ensuring that transfers having a similar substantial effect will be subject_to tax in a similar manner emphasis added to paraphrase the committee expressed its intention that federal transfer_taxes generally should be applied as uniformly as possible and generation-skipping transfers having a similar substantial effect should be taxed in a similar manner in peterson marital trust v commissioner f 3d pincite the second circuit concluded the regulation in dispute therein was a reasonable interpretation of tra section b a because the regulation ensured that general powers of appointment would be treated consistently ie treated as outright ownership of the property for purposes of all federal transfer_taxes which harmonized with the origin and purpose of the statute sec_26_2601-1 gst tax regs harmonizes with the origin and purpose of tra section b a and achieves the consistency and uniformity congress sought by excluding transfers arising from the exercise of a general_power_of_appointment from the transitional relief provided in tra section b a for transfers under a_trust the regulation ensures that general powers of appointment are uniformly treated as the equivalent of outright ownership by the power holder in other words the regulation is consistent with the general proposition under the gst tax regime that a decedent who dies holding a general_power_of_appointment over property is treated as the transferor of that property for purposes of gst tax sec_2603 sec_2652 bittker lokken federal taxation of income estates gifts par pincite to 2d ed the regulation also promotes uniformity by ensuring that generation-skipping transfers arising from the lapse of a power_of_appointment on the one hand and generation- skipping transfers arising from the exercise of a power_of_appointment on the other are taxed in a similar manner we also must not lose sight of the particular purpose of the statute as the second circuit discussed in peterson marital trust v commissioner f 3d pincite n the transitional rules set forth in section b are so-called grandfather provisions designed to protect taxpayers who on the basis of pre-existing rules made estate-planning arrangements from which they could not reasonably escape and which would otherwise generate gst tax_liability the generation-skipping transfers in the present case are not transfers the transitional rules were in 183_f3d_812 8th cir the court_of_appeals for the eighth circuit distinguished peterson marital trust v commission78_f3d_795 2d cir in part because the latter case concerned a lapse of a power_of_appointment which was treated as resulting in a constructive_addition to the trust considering that the holder of general_power_of_appointment is treated as having the same outright ownership_interest for purposes of federal transfer_taxes see sec_2041 estate_tax b gift_tax we fail to see any meaningful difference for present purposes whether in the end there is a lapse exercise or release of the power see harrington et al generation skipping transfer_tax par b i 2d ed questioning the eighth circuit’s attempt at distinguishing peterson marital trust intended to protect mr gerson did not structure his irrevocable_trust in a manner that tied the hands of his heirs nor was decedent required to make the disputed generation- skipping transfers to the contrary mr gerson gave the decedent the flexibility to transfer trust property to anyone of her choosing decedent who was aware or should have been aware of the regulation in dispute nevertheless exercised her general_power_of_appointment to effect a generation-skipping_transfer considering all the factors discussed above we hold sec_26_2601-1 gst tax regs is a reasonable and valid interpretation of the plain language of tra section b a the regulation harmonizes with the plain language of the statute its origin and its purpose natl muffler dealers association v united_states u s pincite accordingly we sustain respondent’s determination that decedent’s transfer to her grandchildren was subject_to gst tax to reflect the foregoing decision will be entered for respondent reviewed by the court cohen swift halpern thornton goeke and kroupa jj agree with this majority opinion chiechi j concurs in result only foley j did not participate in the consideration of this opinion swift j concurring the majority opinion is too circumspect in discussing the erroneous interpretations of section b a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2731 by the courts of appeals in 183_f3d_812 8th cir and in 281_f3d_1078 9th cir in the above opinions the courts of appeals for the eighth and ninth circuits make at least two serious mistakes they merge and confuse the relevant transfers that are to be considered under the grandfather exception of section b a and they improperly distinguish and limit peterson marital trust v commission78_f3d_795 2d cir affg 102_tc_790 the relevant transfers the court_of_appeals for the eighth circuit in simpson v united_states supra pincite begins its analysis by correctly stating that -- the general_rule of section would apply the gst tax to any transfer taking place after the enactment of the statute in the very next paragraph of its opinion however the court_of_appeals merges the transfer that took place in that case after date with the earlier transfer that took place therein in when the trust was created and the corpus was transferred to the trust the opinion states -- the power_of_appointment that made the post-date transfer possible was created by the trust language has to mean something and the argument that the post-september transfer was not under the trust is simply untenable id pincite certainly in simpson the creation of the trust in made possible the later actual transfer that occurred in but the possibility in of a later transfer and the fact of the transfer in are two different things in their analyses the courts of appeals for the eighth and ninth circuits seem erroneously to merge the creation of the possibility of a transfer to grandchildren via a transfer to a surviving_spouse of a general_power_of_appointment with the fact of a later actual transfer to grandchildren as if they constituted the same transfer in both simpson and in bachler the surviving spouse’s testamentary exercise of a general_power_of_appointment and thereby the post-date skip transfers to grandchildren were made possible under the trusts but the skip transfers did not occur under the trusts they occurred under the general_power_of_appointment given to the surviving_spouse by the trust creator the predeceased husband under that general_power_of_appointment the surviving_spouse need not have made skip transfers and could have transferred the property to anyone she wished the only relevant transfer of property that occurred under the trust was effectively made to the surviving_spouse upon creation of the trust and the grant to her of a general_power_of_appointment thereafter the surviving_spouse made a separate independent discretionary and subsequent skip transfer of property to grandchildren which transfer was made and occurred under the general_power_of_appointment not under the trust under a proper understanding of tra section b a of the general_power_of_appointment transferred to mrs gerson and of the property transfer that occurred when mrs gerson exercised her general_power_of_appointment the result reached by the majority herein is correct and should be reached even if the regulations at issue had never been promulgated the second circuit’s opinion in peterson marital trust in peterson marital trust v commissioner supra the court_of_appeals for the second circuit held that the mere lapse of a general_power_of_appointment held by a surviving_spouse and the resulting transfer of property to a skip generation triggered a post-date taxable generation-skipping_transfer if the mere lapse of a general_power_of_appointment triggers a taxable generation-skipping_transfer of property certainly it should follow that the affirmative exercise of a general_power_of_appointment in favor of a skip generation triggers a taxable generation-skipping_transfer of property rather than distinguishable as the courts of appeals for the eighth and ninth circuits concluded see simpson v united_states f 3d pincite bachler v united_states f 3d pincite the post-date exercise of general powers of appointment that were involved in simpson and in bachler are more egregious or rather are more obvious post-date independent and discretionary transfers of property subject_to the gst tax than was the deemed transfer involved in peterson marital trust v commission78_f3d_795 2d cir accordingly the transfer that occurred in this case and in simpson and in bachler would appear to be a clearer case for application of the gst tax than the transfer in peterson marital trust since the surviving_spouse herein affirmatively made a generation-skipping_transfer while the spouse in peterson marital trust did so only by default see harrington acker estates gifts and trusts generation skipping tax tax mgmt bna a-73 the interpretations of tra section b a that are reflected in the peterson marital trust opinions of this court and of the u s court_of_appeals for the second circuit that are reflected in the various versions of treasury regulations that have been promulgated over the years and also the interpretation reflected in the majority opinion herein are consistent and uniform under those interpretations post- date exercises of general powers of appointment in favor of skip donees do not qualify for the tra section b a grandfather provision and they trigger the gst tax peterson marital trust is not distinguishable and supports the majority’s opinion herein respectfully in the above two respects the united_states courts of appeals for the eighth and the ninth circuits in simpson and in bachler erred in their analyses of tra section b a a few concluding comments are appropriate it has been recently suggested that the secretary and respondent are misusing their administrative regulatory authority to bootstrap judge laro’s dissent infra p note or overcome a failed litigating position 126_tc_96 in my opinion these suggestions are inappropriate and incorrect under sec_7805 congress has given the secretary and respondent important authority and responsibility to assist in the administration of our federal_income_tax laws through the promulgation of regulations the suggestion that the secretary and respondent are somehow misusing this authority and responsibility undermines their important role in this regard also the suggestion calling into question the secretary’s and respondent’s motive in promulgating the particular regulation involved herein is inaccurate as was the similar suggestion in swallows holding v commissioner supra pincite sec_26_2601-1 gst tax regs was promulgated in t d 2001_1_cb_452 after respondent’s interpretation of the statutory transition rule_of section b a had been accepted by the court_of_appeals for the second circuit in peterson marital trust v commission78_f3d_795 by two district courts in 126_fsupp2d_1279 n d cal and 17_fsupp2d_972 w d mo and by this court in peterson marital trust v commission102_tc_790 by december of when the regulation at issue herein was promulgated respondent’s interpretation of the statutory transition rule_of tra section b a had been rejected by the court_of_appeals for the eighth circuit in 183_f3d_812 8th cir however in light of the above four federal court opinions that had adopted respondent’s statutory interpretation it is an overstatement and simply not correct to suggest that the secretary’s regulation bootstrapped a failed litigating position with the responsibility for tax_administration and with the authority and responsibility under sec_7805 to provide rules and regulations relating to our federal tax laws what are the secretary and respondent supposed to do when the federal courts disagree as to the proper interpretation of tax law is the regulatory authority placed on hold must the public and the tax administrator await an ultimate resolution of the issue by the courts what if the federal courts remain in conflict without an ultimate resolution of an issue is the tax law in such a situation to be interpreted differently in different judicial districts are taxpayers to be treated differently the supreme court recently addressed these concerns in 545_us_967 125_sct_2688 therein the supreme court made it clear that the regulatory authority of federal agencies remains viable and in play even in the face of pending litigation and decided court cases the supreme court explained yet allowing a judicial precedent to foreclose an agency from interpreting an ambiguous statute would allow a court’s interpretation to override an agency’s chevron’s premise is that it is for agencies not courts to fill statutory gaps only a judicial precedent holding that the statute unambiguously forecloses the agency’s interpretation and therefore contains no gap for the agency to fill displaces a conflicting agency construction court conflicts over the proper interpretation of statutory language provide perhaps the best evidence that the statutory language subject_to the conflicting interpretations is ambiguous yet whether congress has delegated to an agency the authority to interpret a statute does not depend on the order in which the judicial and administrative constructions occur the court of appeals’ rule holding that stare_decisis required a court to apply a judicial construction rather than a previously existing agency construction moreover would lead to the ossification of large portions of our statutory law by precluding agencies from revising unwise judicial constructions of ambiguous statutes neither chevron nor the doctrine_of stare_decisis requires these haphazard results id at s ct pincite- citation omitted for the reasons stated i respectfully concur wells and holmes jj agree with this concurring opinion thornton j concurring under the subject transitional rule a generation-skipping_transfer escapes the effects of the amendments to the generation-skipping_transfer gst tax if it is a generation-skipping_transfer under a_trust which was irrevocable on date see tax_reform_act_of_1986 publaw_99_514 sec b a 100_stat_2731 this language has been interpreted as referring narrowly to a generation-skipping_transfer that is pursuant to the terms of the trust agreement and more broadly to any generation-skipping_transfer that is made possible under the terms of the trust agreement for instance through the exercise of a general_power_of_appointment pursuant to the trust agreement the disputed regulations and the majority opinion endorse the first reading two courts of appeals have endorsed the second reading 281_f3d_1078 9th cir 183_f3d_812 8th cir for the reasons discussed below i believe the disputed regulations and the majority report are correct the cardinal rule_of statutory construction requires us to give effect if possible to every clause and word of a statute 348_us_528 internal quotations omitted in parsing the transitional rule bachler and simpson went astray by failing to give effect to the modifying language generation-skipping that immediately precedes transfer under a_trust in simpson for instance the appeals court reasoned that because the exercise of a general_power_of_appointment was made possible by the trust and the transfer was under the trust the generation-skipping_transfer effected by the power’s exercise qualified under the transitional rule simpson v united_states supra pincite accord bachler v united_states supra under this construction however the modifying language generation-skipping has no significant effect inasmuch as neither the gst tax nor the transitional rule has any application to any type of transfer other than a generation-skipping_transfer the modifying language generation-skipping is unnecessary and superfluous if it serves merely to label the type of transfer eligible for transitional relief yet under the reading adopted by simpson and bachler the language appears to serve no other function to have significant purpose and effect the modifying language generation-skipping is properly construed i believe as limiting transitional relief to a generation-skipping_transfer that is pursuant to the terms of the trust agreement ie to a transfer that is just as the statute says a generation- skipping transfer under a_trust a generation-skipping_transfer that results from the power holder’s exercise of a general_power_of_appointment under a_trust agreement is not a generation- skipping transfer under a_trust within the meaning of the transitional rule because this conclusion based partly on the arcana of the gst tax may not be immediately obvious some background is in order the gst tax applies to three forms of transfers direct skips taxable terminations and taxable_distributions for the benefit of a skip_person defined generally as a person at least two generations younger than the transferor sec_2611 sec_2613 see generally bittker lokken federal taxation of income estates gifts par at s133-2 supp for purposes of the gst tax the transferor is the individual with respect to whom property was most recently subject_to federal estate or gift_tax sec_26_2652-1 gst tax regs pursuant to sec_2652 an individual shall be treated as transferring any property with respect to which such individual is the transferor thus a generation-skipping_transfer that is effected through a_trust arrangement does not necessarily occur upon the creation of the trust rather the generation-skipping_transfer occurs when the property passing to the skip_person becomes subject_to federal estate or gift_tax with respect to the transferor in the case of property subject_to the federal estate_tax the transferor is the decedent sec_2652 regardless of who the initial transferor_of_property might have been if the property is subsequently included in the gross_estate of another person that person is substituted for the transferor see bittker lokken supra par under sec_2041 if a decedent holds a general_power_of_appointment the property subject_to the power is included in the decedent’s gross_estate consequently for gst tax purposes the holder of such a power is the transferor of the property see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir in the instant case the appointive_property under mrs gerson’s general_power_of_appointment was includable in her gross_estate pursuant to sec_2041 consequently for gst tax purposes she was the transferor of this property under sec_2652 she and not the grantor of the trust mr gerson is treated as transferring this property thus notwithstanding that mrs gerson’s power_of_appointment arose by contrast if a decedent holds a nongeneral_power_of_appointment ie a limited or special_power_of_appointment the appointive_property is not taxable under sec_2041 see bittker lokken federal taxation of income estates gifts par pincite 2d ed consequently in the case of property passing pursuant to a nongeneral_power_of_appointment the power holder would not be the transferor for purposes of the gst tax consistent with this view there appears to be no dispute that the relevant generation-skipping_transfer is the direct_skip from mrs gerson to her grandchildren rather than any taxable_distribution from the trust as the majority opinion states majority op p the parties do not dispute that a transfer from decedent mrs gerson directly to her grandchildren skipping over decedent’s children normally would be subject_to gst under the trust or might be said to have been exercised under the trust the resulting generation-skipping_transfer is treated as being directly from her to her grandchildren consequently it was not a generation-skipping_transfer under a_trust within the meaning of the transitional rule sound policy considerations support this result for federal estate_tax purposes a general_power_of_appointment is tantamount to outright ownership of the property to which the power relates see 309_us_78 101_tc_44 because the holder of a general_power_of_appointment has effective_control over the disposition of the property the power holder has the ability to avoid a generation-skipping_transfer peterson marital trust v commissioner supra pincite consequently the power holder has no legitimate expectation of immunity from the gst tax amendments that might otherwise apply to generation-skipping transfers resulting from exercise of the power the purpose of the transitional rule would not be served by providing transitional relief in these circumstances in this regard the federal estate_tax rules depart from the traditional common_law view under which the donee was often likened to an agent or trustee for the donor under the common- law relation-back theory the appointive_property was generally thought of as passing directly from the donor to the appointee or the takers in default see bittker lokken federal taxation of income estates gifts par pincite 2d ed the disputed regulations are consistent with peterson marital trust v commissioner supra and provide like results for generation-skipping transfers arising from the exercise of general powers of appointment and generation-skipping transfers arising from lapses of general powers of appointment this result properly recognizes that there is no substantive difference between these types of generation-skipping transfers as memorialized by the staff of the joint_committee on taxation in the general explanation of the tax_reform_act_of_1986 j comm print the general explanation contemporaneous congressional colloquies indicate that the principal architects of the transitional rule understood it to apply to the exercise of a limited_power_of_appointment under an otherwise grandfathered trust provided that the exercise of the limited power did not unduly extend the time for the vesting of any beneficial_interest in the trust from these statements one may the general explanation states the new generation-skipping_transfer_tax does not apply to the exercise of a limited_power_of_appointment under an otherwise grandfathered trust or to trusts to which the trust property is appointed provided such exercise cannot postpone vesting of any estate or interest in the trust property for a period ascertainable without regard to the date of the creation of the trust staff of jt comm on taxation general explanation of the tax_reform_act_of_1986 pincite ndollar_figure j comm print as authority for this statement the general explanation cites substantively identical colloquies involving the chairman continued draw two negative inferences first that the transitional rule was not meant to apply to a limited_power_of_appointment that ran afoul of the vesting requirements and second and of more relevance here that the transitional rule was not meant to apply to the exercise of a general_power_of_appointment under an otherwise grandfathered trust in short giving effect to all its terms and considering its origin and purpose the transitional rule has a meaning sufficiently plain as to erase any doubt as to the validity of the disputed regulations insofar as the statute might be thought to be ambiguous to that extent it might be said to have continued and ranking member of the senate committee on finance and the chairman of the house_committee_on_ways_and_means see cong rec s13952 daily ed date colloquy between senate committee on finance chairman packwood and the ranking member sen bentsen cong rec h8362 daily ed date colloquy between house_committee_on_ways_and_means chairman rostenkowski and house_committee_on_ways_and_means member rep andrews i agree with the conclusion see majority op p that the supreme court’s statement in 545_us_967 regarding the circumstances in which a prior judicial construction might trump an agency construction otherwise entitled to chevron_deference does not compel us to hold that the disputed regulations are invalid in the wake of 183_f3d_812 8th cir or 281_f3d_1078 under the rule_of 54_tc_742 affd 445_f2d_985 10th cir this court is not required to follow simpson and bachler in this case which is not appealable to either of the circuits in which those cases arose in any event simpson and bachler did not address the validity of the disputed regulations left room for the secretary to exercise his discretion in promulgating the disputed regulations which for the reasons discussed above are based on a permissible construction of the statute 467_us_837 cohen swift wells marvel goeke kroupa and holmes jj agree with this concurring opinion holmes j concurring the issue before the court is simply this--is the regulation a reasonable interpretation of the statute i concur with the result that the majority reaches and with their analysis of the disputed regulation’s validity under national muffler i write separately because the sixth circuit--the circuit to which any appeal of this case is headed--has expressly adopted chevron2 deference for tax regulations like the one here that are issued under sec_7805's general authority in swallows the court aired its differences on deference under national muffler versus deference under chevron swallows is now on appeal but i recognize that the majority is constrained to use national muffler review unless there would be a practical certainty of reversal see 54_tc_742 affd 445_f2d_985 10th cir that practical certainty isn’t present here because as is usually the case whether a regulation is valid doesn’t depend on the standard 440_us_472 467_us_837 see hosp corp of am subs v commissioner 107_tc_73 affd 348_f3d_136 6th cir peoples fed sav loan assn v commissioner tcmemo_1990_129 revd 948_f2d_289 6th cir 126_tc_96 on appeal 3d cir filed date the top-to-bottom review we have found required by national muffler and the two-part test of chevron will usually lead to the same result under both these standards we start by deciding whether the words of section b a have a plain meaning as the supreme court described step one of the analysis in chevron if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress chevron u s pincite as i noted in swallows t c pincite n holmes j dissenting there is a controversy over whether courts should only look to the text and structure of the statute in deciding whether a statute is ambiguous 503_us_407 citations omitted or whether they should also investigate the legislative_history in this first step chevron u s pincite however that controversy isn’t relevant to this case the majority opinion and the carefully drawn concurrences of judges swift and thornton show the ambiguity of the phrase generation- skipping transfer under a_trust and judge thornton’s shows a sec_5 see swallows t c pincite holmes j dissenting the sixth circuit does look at legislative_history in step one see hospital corp f 3d pincite peoples federal s l f 2d pincite well that the legislative history--such as it is--reveals that the overall purpose of the transition provision was to ratify only unavoidable generation-skipping transfers there is not then an unambiguously expressed intent to the contrary i readily admit that the dissent’s construction following bachler and simpson is reasonable too but as the sixth circuit noted in peoples federal s l there may be several permissible constructions if there are gaps left by silence or ambiguity of the statutes in question agencies may fill the gaps with necessary rules providing they are reasonable and courts should not interfere with this process f 2d pincite and reasonableness is all that’s required in step two of chevron in gift and estate_tax law the irs has for years consistently treated a general_power_of_appointment as equivalent to ownership see 101_tc_44 supplemented and reconsideration denied tcmemo_1994_ affd 68_f3d_1027 7th cir because the holder of a general power controls the ultimate disposition of trust property that property is includable in the gross_estate for estate_tax purposes sec_2041 and the transfer of property by the exercise or release of the power is deemed a transfer by the person in possession of the power sec_2514 in peterson moreover the second circuit agreed with us even in the absence of the regulation at issue today that it was reasonable to regard the lapse of a general power as a constructive_addition to the trust that created it it is just as reasonable to treat all generation-skipping uses--whether a lapse or transfer or some other exercise--of a general power alike doing so eliminates the distinctions created in simpson and bachler between the taxability of a general power’s exercise and the taxability of its lapse it also conforms the transition provision to a commonsense reading of section b a as protecting generation-skipping transfers only where the tax could not have otherwise been avoided is sec_26_2601-1 gst tax regs the best interpretation of the statute that isn’t for us to decide our task is simply to determine if the regulation is a reasonable interpretation of the exemption’s applicability to the holder of a general power under an irrevocable generation-skipping_trust this regulation is swift j agrees with this concurring opinion peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir laro j dissenting the court’s opinion concludes supra p that respondent’s interpretation of section b a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2731 is a reasonable and valid interpretation of the plain language of tra section b a because i disagree i dissent as the courts of appeals for the eighth and ninth circuits held in 183_f3d_812 8th cir and 281_f3d_1078 9th cir factual settings that the court’s opinion supra pp and acknowledges are nearly identical to the factual setting at hand the plain reading of tra section b a leads to a conclusion contrary to that expressed in the court’s opinion the conclusion in the court’s opinion i sec_1 following a prior judicial decision rejecting respondent’s interpretation of tra sec b a as inconsistent with the plain reading of that section respondent caused his interpretation to be prescribed in sec_26_2601-1 gst tax regs the court’s opinion supra p frames this case as a question of first impression concerning the validity of sec_26_2601-1 gst tax regs i view this case differently in a case such as this where the question involves an interpretation of the plain language of a statute respondent’s interpretation of that language is not entitled to any greater respect simply because respondent has bootstrapped his interpretation by causing it to be prescribed in a regulation the judiciary and not respondent or the secretary is the final authority on the plain meaning of a statute see 449_us_424 390_us_261 ftc v colgate-palmolive co 380_us_374 while 545_us_967 allows an agency in certain cases to overrule an adverse judicial interpretation through the issuance of regulations that case is inapplicable where as here the judicial interpretation follows from the unambiguous terms of the statute predicated on its finding that respondent’s interpretation is a reasonable interpretation of the plain language of tra section b a as opposed to a finding which the court’s opinion does not make that respondent’s interpretation represents the plain reading of tra section b a to my mind an unambiguous statute has only a single plain reading see 534_us_84 and any other reading is ultra vires even if it is reasonable such is especially so where as here respondent’ sec_2 i disagree with the court’s opinion’s conclusion supra pp that congress has not directly spoken to the precise question at issue inasmuch as tra section b a does not define the phrase ‘transfer under a trust’ congress has spoken directly on this issue in the best way that it can ie by providing in unambiguous terms that the generation- skipping tax gst shall not apply to any generation- skipping transfer under a_trust which was irrevocable on date tra sec b a emphasis added see hud v rucker 535_us_125 as we have explained ‘the word any has an expansive meaning that is one or some indiscriminately of whatever kind’ quoting 520_us_1 310_us_534 there is of course no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes see also 491_us_600 931_f2d_418 6th cir affg 92_tc_291 141_f2d_1000 6th cir revg and remanding 47_bta_571 i know no rule_of law nor has the court’s opinion referenced any such rule that states that a term is ambiguous simply because it is not defined by congress the supreme court has stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there when the statutory language is plain the sole function of the courts--at least where the continued interpretation was previously rejected by a judicial tribunal in favor of the plain reading application of that section tra section b a provides in relevant part that the gst does not apply to any generation-skipping_transfer under a_trust which was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date as noted in the court’s opinion supra pp and the secretary proposed sec_26_2601-1 gst tax regs in years after the enactment of tra section b a to supplant the literal interpretation that the secretary had given tra section b a in a predecessor regulation and more particularly to overrule the judiciary’s rejection in simpson v united_states supra of respondent’s more restrictive interpretation of tra section b a as finalized continued disposition required by the text is not absurd--is to enforce it according to its terms arlington cent sch dist bd of educ v murphy u s 126_sct_2455 citations and internal quotation marks omitted as i read tra sec b a congress included within that section both a general_rule and an exception thereto the general_rule provides that the gst does not apply to any generation-skipping_transfer under a_trust which was irrevocable on date the exception provides that the general_rule applies only to the extent that such transfer is not made out of corpus added to the trust after date sec_26_2601-1 gst tax regs states in relevant part the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date further the rule in the first sentence of this paragraph b i does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date petitioner’s appeal of the court’s opinion’s acceptance of respondent’s nonliteral interpretation of tra section b a will most certainly be to the court_of_appeals for the sixth circuit that court has advised lower courts that where the statute is clear the agency has nothing to interpret and the court has no agency interpretation to which it may be required to defer 171_f3d_1052 6th cir abrogated on other grounds by 537_us_149 accord 841_f2d_1288 6th cir in determining the meaning of legislation we must first look to the plain language of the statute itself if we find that the statutory language is unambiguous then that language is regarded as conclusive unless there is a clearly expressed legislative intent to the contrary 176_f2d_385 6th cir holding that plain and unambiguous text must be applied as written without resort to construction see also 467_us_837 if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress the courts of appeals for the eighth and ninth circuits have held in 183_f3d_812 8th cir and 281_f3d_1078 that the general_rule in tra section b a may be applied plainly as written and the court’s opinion sets forth no persuasive reason as to why the court_of_appeals for the sixth circuit or any other court_of_appeals for that matter should or will disagree with the holdings of those cases the court’s opinion strains to find an ambiguity in the clear reading of tra section b a by referencing the court’s opinion suggests supra p that the courts of appeals for the eighth and ninth circuits did not consider the general_rule in its particular context i disagree those courts applied the general_rule according to the plain reading of its terms and consistent with settled law see eg 96_f3d_200 6th cir holding that an ambiguity in one part of a statute is not cause to narrow or expand the plain meaning of a term found elsewhere in the statute declined respondent’s invitation to narrow the plain reading of those terms on account of a proffered ambiguity in the terms of the statute when a clear term may be construed plainly as written a court should not strain to find ambiguity in that term so as apply it differently see 412_f3d_1224 11th cir peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir that case is both factually and legally distinguishable from simpson v united_states supra and bachler v united_states supra first as a matter of law peterson marital trust did not deal with the part of the statute at issue in simpson and bachler as well as at issue here the case of peterson marital trust concerned the part of tra section b a that follows the comma ie the exception that provides only to the extent that such transfer is not made out of corpus added to the trust after date the courts of appeals for the eighth and ninth circuits construed the part of tra section b a preceding the comma ie the general_rule that provides any generation-skipping_transfer under a_trust which was irrevocable on date the courts of appeals for the eighth and ninth circuits held specifically that the exercise of a general testamentary_power_of_appointment by a beneficiary of a decedent’s trust is within the clear or straightforward plain reading of the general_rule because the exercise is a transfer under a_trust which was irrevocable on date bachler v united_states supra pincite the court reached its decision by applying a straightforward reading of the general_rule simpson v united_states supra pincite the court held that the reading of the general_rule is clear accord 62_f3d_163 6th cir courts must endeavor to apply the plain meaning of a statute as ascertained through a straightforward and commonsense approach the courts of appeals for the eighth and ninth circuits rejected respondent’s reading of the general_rule to require that the transfer be irrevocable on date a reading also espoused by respondent here and accepted by the court’s opinion supra pp and concluding instead that the general_rule in tra section b a plainly required that the trust be irrevocable on that date see bachler v united_states supra pincite simpson v united_states supra pincite that conclusion is supported by the rule_of the last antecedent under which the clause which was irrevocable on date should be construed to relate to the word trust and not to the word transfer see 2a singer sutherland statutory construction sec_47 6th ed see also 540_us_20 that conclusion also is supported by the fact that congress apparently drafted the general_rule with a broad and precise brush providing explicitly that the gst shall not apply to any generation-skipping_transfer under a_trust which was irrevocable on date emphasis added accord dixie fuel co v commr of soc sec supra pincite noting that the supreme court has held in any number of contexts that ‘shall’ is ‘explicitly mandatory’ language the cases of simpson v united_states supra and bachler v united_states supra also are factually distinguishable from the case of peterson marital trust v commissioner supra the cases of simpson and bachler like the present case involved the exercise of a power_of_appointment and the question of whether the exercise was a transfer under a_trust the case of peterson marital trust involved the lapse of a power_of_appointment and the question of whether the lapse added corpus to the trust as the courts of appeals noted in simpson v united_states supra pincite and bachler v united_states supra pincite this critical point sufficiently distinguished those two cases from peterson marital trust and the holding thereof see also simpson v united_states supra pincite the distinction between peterson and the present case is obvious the courts also noted that the lapse in peterson marital trust was governed by a temporary_regulation that stated what constituted corpus added to the trust and that the exercise of the power_of_appointment was outside of that regulation in that the exercise depleted rather than added to the trust’s corpus see bachler v united_states supra pincite simpson v united_states supra pincite in closing i believe that the court in this case should apply the plain and unambiguous reading of the general_rule consistent with the reading of the courts of appeals for the eighth and ninth circuits because the court’s opinion does not do so i dissent colvin vasquez gale and wherry jj agree with this dissenting opinion vasquez j dissenting i write separately to address the issue of the proper deference the court should give to interpretive regulations i respectfully disagree with the position that when the court reviews interpretive regulations we should continue to follow the analysis set forth in natl muffler dealers association v united_states 440_us_472 see court op pp i believe that in 533_us_218 the supreme court of the united_states set forth the analysis that courts should use to decide the deference courts should give to interpretive regulations i chevron_deference if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress 467_us_837 accordingly an agency interpretation eg a treasury regulation cannot conflict with the unambiguously expressed intent of congress if a statute is ambiguous chevron provides that a reviewing court is obliged to accept the agency’s position if congress has not previously spoken to the point at issue and the agency’s interpretation is reasonable united_states v mead corp supra pincite thus any regulation entitled to chevron_deference deference only sets the framework for judicial analysis it does not displace it 455_us_16 411_us_546 is binding on the courts unless procedurally defective arbitrary or capricious in substance or manifestly contrary to the statute id pincite ii mead it is plain error for courts to rely on chevron in determining what deference to give agency actions without considering mead am fedn of govt employees afl-cio v veneman 284_f3d_125 d c cir in mead the supreme court clarified the limits of chevron_deference owed to an agency’s interpretation of a statute it administers the supreme court held that an agency’s interpretation of a particular statutory provision qualifies for chevron_deference when congress delegated authority to the agency to make rules or regulations carrying the force of law and the agency interpretation claiming deference was promulgated in the exercise of that authority united_states v mead corp supra pincite 274_f3d_173 n 5th cir furthermore mere ambiguity in a statute is not evidence of congressional delegation of authority agency authority is not to be lightly presumed and courts should not presume a delegation of power based solely on the fact that there was not an express withholding of such power 268_f3d_1075 n d c cir when an agency’s interpretation of a particular statutory provision does not qualify for chevron_deference it is entitled to the deference accorded under 323_us_134 united_states v mead corp supra pincite pursuant to skidmore the agency’s interpretation is accorded respect proportional to its power to persuade id pincite pool co v cooper supra pincite in the absence of chevron_deference pursuant to mead the agency’s interpretation is accorded respect under skidmore according to its power to persuade 267_f3d_1132 d c cir when chevron_deference does not apply the internal revenue service’s interpretations are entitled to no more than the weight derived from their ‘power to persuade ’ iii interpretive versus legislative regulations treasury regulations are either legislative or interpretive in character 115_tc_1 interpretive regulations are promulgated under sec_7805 legislative regulations however are issued pursuant to a specific congressional delegation of authority to the secretary_of_the_treasury or the commissioner to issue rules or regulations that have the force and effect of law id 97_tc_180 affd 983_f2d_868 8th cir an interpretive regulation may be contrasted to a legislative_regulation one which is mandated specifically in the statute and has the force and effect of law 74_tc_836 n the internal_revenue_code contains numerous specific delegations of authority from congress to the secretary or the commissioner to issue rules or regulations that have the force and effect of law see eg sec_1502 these sections--that provide for issuing legislative regulations--would be superfluous if sec_7805 were a delegation of authority from congress to make rules or regulations carrying the force of law it is a fundamental rule_of statutory construction to give effect to all of the language of the statute see 276_us_233 297_f2d_298 9th cir affg 34_tc_1150 78_f2d_951 8th cir 40_tc_345 affd per curiam 326_f2d_760 2d cir it is a well-accepted rule_of statutory construction that the various sections of the code should be construed so that one section will explain and support and not defeat or destroy another section 331_us_1 147_us_242 85_tc_839 accordingly i believe that sec_7805 is not a delegation of authority by congress to make rules or regulations carrying the force of law iv mead applied to interpretive regulations prior to mead we questioned whether chevron applies to interpretive regulations cent pa sav association subs v commissioner 104_tc_384 citing e i dupont de nemours co v commission41_f3d_130 3d cir affg 102_tc_1 the supreme court also prior to issuing mead held that interpretive regulations are owed less deference than a regulation issued under a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision 452_us_247 see 455_us_16 quoting rowan cos see also cent pa sav association v commissioner supra pincite citing vogel fertilizer co accordingly what level of deference the court should give to interpretive regulations needs to be reexamined in light of mead the first question in the mead analysis is whether congress delegated authority to the agency to make rules or regulations carrying the force and effect of law united_states v mead corp u s pincite pool co v cooper supra pincite n the second question is whether the agency invoked that authority united_states v mead corp supra pool co v cooper supra by promulgating a regulation pursuant to sec_7805 the regulation was not issued pursuant to a delegation of authority by congress to make rules or regulations carrying the force and effect of law see tutor-saliba corp v commissioner supra pincite matheson v commissioner supra pincite n accordingly pursuant to mead interpretive regulations are not entitled to chevron_deference instead they are entitled to skidmore deference united_states v mead corp supra pincite rowan cos v united_states supra pincite united_states v vogel fertilizer co supra pincite pool co v cooper supra pincite cent pa sav association v commissioner supra pincite 440_fsupp2d_608 e d tex discussing the differences between legislative and interpretive regulations concluding that different standards of review apply to each and that courts must accord a higher degree of deference to a legislative_regulation than to an interpretive regulation and holding that chevron_deference is only available to the regulation if it is a legislative_regulation see also 537_us_437 noting that an interpretive regulation promulgated under sec_7805 rather than pursuant to a specific grant of authority is entitled to some measure of deference however the court did not hold or suggest that interpretive regulations should receive chevron_deference v conclusion i believe that mead changed the landscape regarding the deference courts should give to interpretive regulations pursuant to the analysis set forth by the supreme court in mead i believe interpretive regulations are entitled to skidmore deference accordingly i dissent
